******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       COMMISSIONER OF PUBLIC SAFETY v.
          FREEDOM OF INFORMATION
              COMMISSION ET AL.
                  (SC 19047)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
         Argued January 9—officially released July 15, 2014

  Victor R. Perpetua, principal attorney, with whom,
on the brief, was Colleen Murphy, general counsel, for
the appellant (named defendant).
  Terrence M. O’Neill, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Holly Hutton, certified legal intern, for the
appellee (plaintiff).
  Daniel J. Klau, supervising attorney, and Maxwell
Mishkin, James Shih and Joshua Weinger, legal
interns, filed a brief for the Connecticut Council on
Freedom of Information et al. as amici curiae.
                          Opinion

   ROBINSON, J. This certified appeal raises significant
questions about the breadth and extent of a law enforce-
ment agency’s disclosure obligations under the Free-
dom of Information Act (act), General Statutes § 1-200
et seq.,1 with respect to a pending criminal prosecution.
In 1993, this court held in Gifford v. Freedom of Infor-
mation Commission, 227 Conn. 641, 653–61, 631 A.2d
252 (1993), that during a pending criminal prosecution, a
law enforcement agency’s disclosure obligations under
the act were exclusively governed by the statutory pre-
decessor to General Statutes § 1-215,2 which required
the agency to release, at that time, only what is com-
monly known as the police blotter information, namely,
‘‘the ‘name and address of the person arrested, the date,
time and place of the arrest and the offense for which
the person was arrested.’ ’’ Id., 658. The legislature
responded to Gifford by enacting Public Acts 1994, No.
94-246, § 13,3 which amended General Statutes (Rev. to
1993) § 1-20b, the statutory predecessor to § 1-215, to
require the police to designate for release, in addition
to the police blotter information, ‘‘at least one of the
following . . . the arrest report, incident report, news
release or other similar report of the arrest of a person.’’
See footnote 2 of this opinion. In this appeal, we must
determine whether the enactment of Public Act 94-246
legislatively overruled this court’s temporal conclusion
in Gifford, namely, that during pending criminal prose-
cutions, law enforcement agencies’ disclosure obliga-
tions under the act are exclusively governed by § 1-215,
rendering the act’s broader disclosure requirement and
law enforcement exception, set forth in General Stat-
utes (Supp. 2014) § 1-210 (a) and (b) (3) respectively,4
inapplicable from the time of arrest to the conclusion
of the prosecution.
   The defendant, the Freedom of Information Commis-
sion (commission), appeals, upon our grant of its peti-
tion for certification,5 from the judgment of the
Appellate Court affirming the trial court’s judgment sus-
taining the administrative appeal of the plaintiff, the
Commissioner of the Department of Public Safety
(department),6 from the commission’s decision finding
that the department had violated the act by failing to
disclose to the complainants7 certain records from a
pending criminal case. Commissioner of Public Safety
v. Freedom of Information Commission, 137 Conn.
App. 307, 308–309, 48 A.3d 694 (2012). Supported by the
amici curiae,8 the commission claims that the Appellate
Court improperly concluded that the enactment of
Public Act 94-246 did not affect aspects of this court’s
decision in Gifford v. Freedom of Information Com-
mission, supra, 227 Conn. 641, holding that § 1-215
exclusively governed law enforcement agencies’ disclo-
sure obligations under the act during pending criminal
prosecutions, because: (1) that construction is contrary
to the plain language and legislative history of the stat-
ute, particularly the reference in § 1-215 (a) providing
that ‘‘disclosure of data or information other than [the
police blotter information] set forth in [§ 1-215 (b) (1)]
. . . shall be subject to the provisions of [§ 1-210 (b)
(3)]’’; and (2) the commission’s interpretation of the
act to the contrary is time-tested and reasonable and,
therefore, entitled to deference from the courts. We
conclude that Public Act 94-246 responded to Gifford
by increasing law enforcement agencies’ disclosure
obligations under § 1-215, but did not disturb the hold-
ing in Gifford that § 1-215 exclusively governs law
enforcement agencies’ disclosure obligations under the
act during pending criminal prosecutions, to the exclu-
sion of the act’s broader disclosure obligations set forth
in § 1-210 (a), as cabined by the law enforcement excep-
tion, set forth in § 1-210 (b) (3). On the basis of the ample
extratextual evidence of the meaning of the otherwise
ambiguous § 1-215, we further conclude that the com-
mission’s construction of the statute to the contrary is
not reasonable and, therefore, is not entitled to judicial
deference. Accordingly, we affirm the judgment of the
Appellate Court.
   The Appellate Court’s opinion aptly sets forth the
relevant facts and procedural history. ‘‘On March 18,
2008, the complainants requested, pursuant to the [act]
. . . that the department provide them with access to
the police report of an incident that occurred on March
15, 2008, in Derby. The request concerned the arrest of
an individual who . . . was charged with assault in the
first degree of an elderly person and attempt to commit
murder. On April 29, 2008, the department responded
by letter indicating that the entire report was exempt
from disclosure pursuant to § 1-215; however, the
department provided the complainants with a copy of
the official department . . . press release pertaining
to the incident that was the subject of their inquiry.
The press release contained the following information:
the accused’s name was Toai T. Nguyen, he lived at 59
Grove Street, Shelton, and was born on March 4, 1973;
the date, time and location of the incident was March
15, 2008, at 1:01 p.m. on Route 8, northbound, exit
seventeen off ramp in Derby; and the charges upon
which the accused had been arrested were: assault in
the first degree of an elderly person in violation of
General Statutes § 53a-59a, attempt to commit murder
in violation of General Statutes §§ 53a-49 and 53a-54a,
and failure to respond/plea in violation of General Stat-
utes § 51-164r (a). The press release also contained a
two paragraph narrative that included additional infor-
mation about the arrest.
  ‘‘On May 2, 2008, the complainants appealed from
the decision of the department to the commission pur-
suant to General Statutes § 1-206 (b) (1). On March 6,
2009, following a hearing, a decision by a hearing offi-
cer, and a proceeding before the full commission, the
commission issued a final decision. In that decision,
the commission concluded, among other things, that
§ 1-215 ‘does not exempt records from public disclosure
under the [act], but rather mandates that, at a minimum,
certain arrest records must be disclosed. In instances
where a public agency seeks to withhold other records
not mandated to be disclosed pursuant to § 1-215 . . .
such public agency must prove that an exemption
applies to such other records.’ The commission also
found ‘that the [department] did make available to the
[complainants] a press release concerning the arrest
of [Nguyen], which included the name and address of
[Nguyen], the date, time and place of his arrest and the
offense for which he was arrested.’ The commission
then concluded ‘that the [department] provided the
‘record of arrest’ within the meaning of § 1-215 . . . .’
   ‘‘The commission issued the following orders: ‘Forth-
with the [department] shall provide to the [complain-
ants] copies of the in camera records other than the
portions described in paragraphs 16, 25, 38 and 39 of
the findings, above. . . . Consistent with [the commis-
sion’s] precedent, the [department] may redact social
security numbers from the records ordered released.’
   ‘‘On March 12, 2009, the department filed an appeal
with the trial court. On March 12, 2010, the commission
informed the court that the criminal defendant had
entered a guilty plea and the criminal matter therefore
had concluded. The department then made all relevant
documents available to the complainants. The court
issued its memorandum of decision on April 21, 2010.
The court agreed with both parties that the issue of the
availability of the exception to the act provided by § 1-
215 was moot, but because it was capable of repetition,
yet evading review, the case could still go forward. The
court also concluded that there was more than one
reasonable interpretation of § 1-215, and therefore it
consulted legislative history. The court stated that its
conclusion from reviewing the legislative history
‘agrees with the [department’s] position—that while
Gifford [v. Freedom of Information Commission,
supra, 227 Conn. 641] had restricted disclosure to mere
nominal information, the legislative revision had com-
promised on increasing the mandatory disclosure by
police departments of arrest information by requiring
the police department to disclose at least one of the
four items listed in § 1-215 (b) (2). Thus, [the depart-
ment] here satisfied the act by choosing to provide
the complainants with the news release, and was not
obligated to make either a full or redacted police report
available.’ ’’ (Citation omitted; emphasis in original.)
Commissioner of Public Safety v. Freedom of Informa-
tion Commission, supra, 137 Conn. App. 309–11.
   The commission appealed from the judgment of the
trial court sustaining the department’s administrative
appeal to the Appellate Court. Id., 311. In a unanimous
opinion, the Appellate Court concluded that, when § 1-
215 is considered in light of this court’s interpretation
of that statute in Gifford v. Freedom of Information
Commission, supra, 227 Conn. 641, and other related
statutes, ‘‘there is only one plausible meaning of the
statutory language. Therefore, we conclude that the
statute’s language is plain and unambiguous. . . .
Because . . . the plain language of the statute requires
only the disclosure of the police blotter information of
§ 1-215 (b) (1) and an additional piece of information
contained in § 1-215 (b) (2), we also must conclude that
the court did not err in its conclusion that the news
release disclosed by the department met the require-
ments of the statute.’’ (Footnote omitted.) Commis-
sioner of Public Safety v. Freedom of Information
Commission, supra, 137 Conn. App. 322–23. In particu-
lar, the Appellate Court observed that, although the
amendment of the statute in 1994 ‘‘clearly overrules the
Gifford court’s holding that all § [1-215] required was
the disclosure of the police blotter information,’’ it did
not void ‘‘the Gifford court’s reasoning that . . . § 1-
215, exclusively regulates the disclosure of records of
law enforcement agencies . . . .’’9 Id., 321. This certi-
fied appeal followed. See footnote 5 of this opinion.
   On appeal, the commission contends that the Appel-
late Court improperly: (1) interpreted § 1-215; and (2)
failed to defer to the commission’s reasonable, time-
tested interpretation of that statute. We address each
claim in turn.10
                             I
      STATUTORY CONSTRUCTION OF § 1-215
   We begin with the commission’s claim that the Appel-
late Court’s interpretation of § 1-215 is inconsistent with
the statute’s plain and unambiguous text, as well as the
relevant legislative history. With respect to the plain
language, the commission contends that the text of the
statute indicates that it governs only the disclosure of
‘‘the record of the arrest,’’ which is a term specifically
defined by § 1-215 (b) to include the police blotter infor-
mation in § 1-215 (b) (1) and an additional item listed in
§ 1-215 (b) (2). As a corollary, the commission contends
that the disclosure of all other law enforcement records
‘‘outside the ambit’’ of § 1-215, such as mug shots, docu-
mentary evidence, witness statements, and other
reports, is governed by § 1-210 (a) and (b) (3). (Empha-
sis omitted.) Thus, the commission contends that the
reference in § 1-215 (a) to the law enforcement excep-
tion, § 1-210 (b) (3), is intended to indicate that § 1-210
(b) (3) governs law enforcement disclosure obligations
for all material except for the police blotter information
defined under § 1-215 (b) (1). The commission also con-
tends that the legislature enacted the statutory language
at issue in 1994 to overrule this court’s interpretation
of the statute’s predecessor in Gifford v. Freedom of
Information Commission, supra, 227 Conn. 653–62,
and that § 1-215 imposes a minimum level of disclosure
at the time of arrest, without affecting law enforcement
agencies’ existing obligations under § 1-210 (a) and (b)
(3). To this end, the commission emphasizes that it is
not arguing that ‘‘additional disclosures must be made,
but [rather] that law enforcement agencies must be
required to articulate a factual and legal reason why
such disclosures would be prejudicial to a pending pros-
ecution or are otherwise permissibly exempt from dis-
closure under § 1-210 (b) (3).’’11 In sum, the commission
asks us to determine whether ‘‘good public policy sup-
ports an absolute exclusion from review of any law
enforcement records during a criminal prosecution,
once the minimal police blotter and press release disclo-
sures have been made.’’12
   In response, the department contends that the Appel-
late Court properly determined that § 1-215 plainly and
unambiguously prescribes a law enforcement agency’s
exclusive disclosure obligations under the act during a
pending prosecution, limiting that disclosure to the
police blotter information under § 1-215 (b) (1) and one
of the items prescribed in subsection (b) (2). According
to the department, ‘‘nothing in the statute compels a law
enforcement agency to release all documents relating to
an arrest.’’ Relying on the language in § 1-215 (b) (2)
authorizing law enforcement agencies to ‘‘designat[e]’’
the additional item to be disclosed beyond the blotter
information, the department cites the commission’s
interpretation of § 1-215 in Green v. Hartford Police
Dept., Freedom of Information Commission, Docket No.
FIC 1998-029 (July 22, 1998), and argues that the statute
gives law enforcement agencies ‘‘exclusive discretion
in choosing which source of additional information to
disclose’’ under § 1-215 (b) (2). To this end, the depart-
ment contends that the reference in § 1-215 (a) to the
law enforcement exception, set forth in § 1-210 (b) (3),
does not indicate that § 1-210 (b) (3) governs law
enforcement agencies’ disclosure obligations beyond
those documents that comprise the ‘‘ ‘record of the
arrest’ ’’ defined by § 1-215 (b), but rather, guides the
agency in the exercise of its discretion while supplying
the additional item required by § 1-215 (b) (2), by
authorizing the redaction or withholding of certain sen-
sitive information.13 The department then claims that,
even assuming that we deem § 1-215 to be ambiguous,
the relevant legislative history supports the Appellate
Court’s interpretation, and suggests that the legislature
enacted Public Act 94-246 as a compromise measure,
and ‘‘did not intend to make substantial changes to the
statutory language litigated in Gifford,’’ by requiring
law enforcement agencies to release a ‘‘salient’’ narra-
tive along with the basic blotter information. We agree
with the department, and conclude that, even after the
legislature’s post-Gifford amendments in 1994, § 1-215
continues to provide the exclusive disclosure obligation
under the act for law enforcement agencies with respect
to documents relating to a pending criminal prose-
cution.
  ‘‘This court reviews the trial court’s judgment pursu-
ant to the Uniform Administrative Procedure Act
(UAPA), General Statutes § 4-166 et seq. Under the
UAPA, it is [not] the function . . . of this court to retry
the case or to substitute its judgment for that of the
administrative agency. . . . Even for conclusions of
law, [t]he court’s ultimate duty is only to decide
whether, in light of the evidence, the [agency] has acted
unreasonably, arbitrarily, illegally, or in abuse if its dis-
cretion. . . . [Thus] [c]onclusions of law reached by
the administrative agency must stand if the court deter-
mines that they resulted from a correct application of
the law to the facts found and could reasonably and
logically follow from such facts. . . . [Similarly], this
court affords deference to the construction of a statute
applied by the administrative agency empowered by
law to carry out the statute’s purposes. . . . Cases that
present pure questions of law, however, invoke a
broader standard of review than is . . . involved in
deciding whether, in light of the evidence, the agency
has acted unreasonably, arbitrarily, illegally or in abuse
of its discretion. . . . Furthermore, when a state
agency’s determination of a question of law has not
previously been subject to judicial scrutiny . . . the
agency is not entitled to special deference. . . . We
have determined, therefore, that the traditional defer-
ence accorded to an agency’s interpretation of a statu-
tory term is unwarranted when the construction of a
statute . . . has not previously been subjected to judi-
cial scrutiny [or to] . . . a governmental agency’s time-
tested interpretation . . . .’’ (Citation omitted; internal
quotation marks omitted.) Chairperson, Connecticut
Medical Examining Board v. Freedom of Information
Commission, 310 Conn. 276, 281–82, 77 A.3d 121 (2013).
Even if time-tested, we will defer to an agency’s inter-
pretation of a statute only if it is ‘‘reasonable’’; that
reasonableness is determined by ‘‘appl[ication of] our
established rules of statutory construction.’’ (Internal
quotation marks omitted.) Dept. of Public Safety v. State
Board of Labor Relations, 296 Conn. 594, 599, 996 A.2d
729 (2010).
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In seeking to determine that
meaning, General Statutes § 1-2z directs us first to con-
sider the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered. . . . The test
to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance to
the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . .’’ (Internal quotation marks omit-
ted.) Chairperson, Connecticut Medical Examining
Board v. Freedom of Information Commission, supra,
310 Conn. 283. The question of statutory interpretation
presented in this case is a question of law subject to
plenary review. See id., 282–83.
                            A
          Background: Gifford v. Freedom of
              Information Commission
   ‘‘[I]n interpreting [statutory] language . . . we do
not write on a clean slate, but are bound by our previous
judicial interpretations of this language and the purpose
of the statute.’’ New England Road, Inc. v. Planning &
Zoning Commission, 308 Conn. 180, 186, 61 A.3d 505
(2013). Thus, determining the meaning and purpose of
§ 1-215 must begin with a detailed review of this court’s
1993 decision in Gifford v. Freedom of Information
Commission, supra, 227 Conn. 641, which provided the
impetus for the legislature’s enactment of the statutory
language at issue in this appeal. In Gifford, this court
considered ‘‘whether a municipal police department
arrest report must be disclosed by the police depart-
ment to the public, pursuant to the [act] . . . while the
criminal prosecution that is related to the arrest report
is pending.’’ (Citation omitted.) Id., 642. Assuming that
an arrest report is a public record subject to the act,
the court determined that the 1993 revision of the prede-
cessor statute to § 1-21514 ‘‘does not mandate disclosure
of an arrest report in these circumstances,’’ specifically,
‘‘while the criminal prosecution related to the report is
pending.’’15 Id., 653. The court first parsed the statute’s
language in detail, determining that a phrase in its first
sentence, ‘‘ ‘[n]otwithstanding any provision of the gen-
eral statutes to the contrary,’ ’’ demonstrates that ‘‘a
document falling within this section that would other-
wise be governed by other portions of the act, or by any
other provision of the General Statutes, is nonetheless
governed, not by those other provisions, but by this
provision.’’ (Emphasis altered; footnotes omitted.) Id.,
654. The court stated that the statute’s ‘‘first sentence
. . . by itself, establishes a broad disclosure require-
ment’’ with respect to arrest reports; id., 655; but it
‘‘cannot be read in isolation from the second sentence
of that provision. . . . The second sentence limits the
language of the first sentence by limiting the ‘record
of the arrest of any person’—which we interpret to
include an arrest report—to the ‘name and address of
the person arrested, the date, time and place of the
arrest and the offense for which the person was
arrested.’ We conclude that this language must be read
as a limitation on the broad disclosure requirement of
the first sentence, because otherwise it would have
been unnecessary for the legislature to have included
such language. . . . Moreover, this reading is consis-
tent with the rule of statutory construction known as
expressio unius est exclusio alterius . . . which may
be translated as ‘the expression of one thing is the
exclusion of another.’ ’’ (Citations omitted; emphasis
added.) Id., 658. Thus, the court concluded that § 1-215
‘‘exclusively regulates the disclosure of arrest reports,
and obligates a police department to disclose such a
report only to the extent provided by the second sen-
tence of that provision.’’ (Emphasis added.) Id., 658–59;
see also id., 661 (describing § 1-215 as ‘‘salient example
of the maxim of statutory construction that specific
language covering the given subject matter, namely, the
disclosure requirements for arrest reports, will prevail
over general language of the same or another statute
that might otherwise prove controlling’’). The court fur-
ther noted that this reading ‘‘dovetails’’ with the lan-
guage of § 1-210 (a), which provides for disclosure
‘‘ ‘[e]xcept as otherwise provided by any . . . state
statute,’ ’’ and noted that § 1-215 is such a ‘‘ ‘state stat-
ute.’ ’’16 Id., 662.
   In responding to the dissenting justices’ argument
that its interpretation of § 1-215 rendered superfluous
the law enforcement exceptions set forth in § 1-210 (b)
(3) to the general disclosure obligation under § 1-210
(a) of the act,17 the majority of this court in Gifford
‘‘recognize[d] that the language of § [1-210] (b) (3) . . .
could be interpreted to include arrest reports. This lan-
guage, however, does not explicitly include a reference
to arrest reports, and could be interpreted to cover
other documents besides arrest reports that are main-
tained by a law enforcement agency and are not other-
wise available to the public. Although there is no need
to hypothesize what other documents may be covered
by § [1-210] (b) (3), we conclude that the explicit refer-
ence to arrest reports in § [1-215] removes such docu-
ments from the coverage of § [1-210] (b) (3), and
provides both the disclosure obligations for such
reports and the appropriate limitations on that disclo-
sure. As a result, our interpretation does not render
§ [1-210] (b) (3) superfluous because, absent some other
statutory provision shielding law enforcement docu-
ments from disclosure, that provision continues to regu-
late the disclosure of law enforcement documents other
than arrest reports during the pendency of a criminal
case.’’18 (Citation omitted; emphasis altered.) Id.,
654–55 n.14.
                             B
                     Textual Analysis
  Bearing in mind this court’s interpretation of its pre-
decessor in Gifford, we turn to the text of § 1-215, which
provides: ‘‘(a) Notwithstanding any provision of the
general statutes to the contrary, and except as other-
wise provided in this section, any record of the arrest
of any person, other than a juvenile, except a record
erased pursuant to chapter 961a, shall be a public record
from the time of such arrest and shall be disclosed in
accordance with the provisions of section 1-212 and
subsection (a) of section 1-210, except that disclosure
of data or information other than that set forth in
subdivision (1) of subsection (b) of this section shall
be subject to the provisions of subdivision (3) of sub-
section (b) of section 1-210. Any personal possessions
or effects found on a person at the time of such person’s
arrest shall not be disclosed unless such possessions
or effects are relevant to the crime for which such
person was arrested.
  ‘‘(b) For the purposes of this section, ‘record of the
arrest’ means (1) the name and address of the person
arrested, the date, time and place of the arrest and the
offense for which the person was arrested, and (2)
at least one of the following, designated by the law
enforcement agency: The arrest report, incident report,
news release or other similar report of the arrest of a
person.’’ (Emphasis added.)
   In contrast to the Appellate Court, we agree with the
trial court that both parties’ proffered interpretations
of § 1-215, when read in the context of related statutes,
including § 1-210, in accordance with § 1-2z, are reason-
able and that the statutory scheme is, therefore, ambigu-
ous. Specifically, we deem plausible the commission’s
reading of the statute’s plain language, which suggests
that § 1-215 pertains only to defined arrest records in
particular and that the disclosure of other records of
law enforcement agencies—including those that pertain
to pending prosecutions—are governed by § 1-210 (a),
as cabined by the law enforcement exceptions set forth
in § 1-210 (b) (3). This is particularly so given the lack
of statutory language in § 1-215 expressly referring to
pending criminal prosecutions. We also find reasonable,
however, the department’s reading of the statutory text,
namely, that § 1-215 exclusively governs disclosure
under the act of law enforcement agencies’ records
during pending criminal prosecutions, particularly in
light of this court’s interpretation of identically worded
aspects of the statutory predecessor to § 1-215 in Gif-
ford v. Freedom of Information Commission, supra,
227 Conn. 641. That reading would render the police
blotter information defined by § 1-215 (b) (1) subject
to complete disclosure under §§ 1-215 (a) and 1-210 (a),
along with one item described in § 1-215 (b) (2), as
designated by the law enforcement agency, the content
of which may be circumscribed in accordance with § 1-
210 (b) (3).19 Accordingly, pursuant to § 1-2z, we turn
to extratextual sources, including the legislative history,
to determine the legislature’s intention in enacting and
amending § 1-215.
                             C
                  Extratextual Sources
   In the session following the publication of this court’s
decision in Gifford, the legislature enacted Public Act
94-246, which, inter alia, created the provisions of § 1-
215 that are at issue in the present case.20 The legislative
history of Public Act 94-246 demonstrates that it is a
product of compromise that is not, contrary to the argu-
ments of the commission, a wholesale rejection of the
statutory analysis in Gifford. The provisions of Public
Act 94-246 relevant to the present case were originally
introduced in the Senate as an amendment to House
Bill No. 5789, 1994 Sess. (Senate Amendment A), on
April 28, 1994.21 A primary distinguishing feature of Sen-
ate Amendment A was that it required the police to
disclose both the blotter information and ‘‘the arrest
report, incident report or any similar report of the arrest
of a person.’’ Moreover, the Senate Amendment A did
not offer the option of a news release or make clear
that the choice of which document to disclose remained
in the discretion of the law enforcement agency. See
footnote 21 of this opinion. The legislative debate in the
Senate about Senate Amendment A reflected a tension
between its opponents, who endorsed the holding in
Gifford as responsive to the investigative and public
safety needs of law enforcement, exemplified by the
remarks of Senator William DiBella;22 see 37 S. Proc., Pt.
6, 1994 Sess., pp. 1961–69; and its supporters, including
Senator George Jepsen, its sponsor, who viewed Senate
Amendment A as an important weapon for protecting
citizens from police abuses and restoring what had been
a past practice of the free disclosure of arrest related
information.23 See id., pp. 1964–65. Ultimately, Senator
DiBella’s motion to reject Senate Amendment A failed
twenty-two to eleven, with three Senators absent. See
id., pp. 1983–84. The entire bill then passed the Senate
unanimously as amended and moved to the House of
Representatives. Id., p. 1986.
   The response of the House of Representatives to the
original draft of Senate Amendment A is particularly
telling with respect to the interpretation of § 1-215
because the language at issue in this appeal comes
from the significant alterations to Senate Amendment
A necessary for the bill to pass that chamber. Signifi-
cantly, in introducing Senate Amendment A in the
House, Representative Ellen Scalettar described it as
‘‘virtually the same’’ as an earlier unsuccessful attempt
in that chamber to amend § 1-215, except for the addi-
tion of a provision to § 1-210 (b) (3) exempting signed
witness statements from disclosure. 37 H.R. Proc., Pt.
20, 1994 Sess., pp. 7372–73, 7381–83. In opposing the
merits of Senate Amendment A, Representative Dale
Radcliffe called it ‘‘a distinction without a difference’’
to earlier unsuccessful legislation, and characterized
the existing statute, as interpreted by Gifford, as a
‘‘floor’’ and ‘‘not a ceiling’’ stating that ‘‘[i]f the police
department chooses to give information over and above
that . . . which they are required to give, which is fairly
extensive . . . they can. There is nothing prohibiting
that.’’24 Id., p. 7388. Representative Radcliffe further
informed the House that Chief State’s Attorney Jack
Bailey was ‘‘extremely concerned’’ about Senate
Amendment A, observing that its language ‘‘require[s]
. . . release[s] of the arrest report and the incident
report,’’ which could endanger witnesses and infor-
mants, particularly given the time pressures faced by
police officers completing such reports.25 (Emphasis
added.) Id., pp. 7388–92.
   Representative Scalettar, joined by Representative
William Wollenberg, informed the House, however, that
Bailey and the state police had subsequently assented
to Senate Amendment A subject to an additional amend-
ment, which would add the term ‘‘ ‘news release’ in the
alternative,’’ and provide an ‘‘option [to] the police [for]
which document’’ to provide in response to requests.
Id., pp. 7393–95. The House formally introduced such
an amendment to House Bill No. 5789 (House Amend-
ment B) later that same day,26 which Representative
Scalettar described as ‘‘chang[ing] the definition of
record of arrest so that it now includes news releases
in addition to the information that had been included
before, and it makes explicit that the law enforcement
agency can designate which of the reports it releases,
and it may release any number of the reports, but at
least one of them.’’ 37 H.R. Proc., Pt. 21, 1994 Sess., p.
7546. She noted that the change was ‘‘intended to clarify
the statute, and the requirement that something more
than the minimal information be given’’—namely,
‘‘some narrative . . . at the time of the arrest.’’
(Emphasis added.) Id. Representative Wollenberg’s
comments on House Amendment B further indicate that
the post-Gifford amendment of § 1-215 was a compro-
mise measure, which addressed safety concerns at the
expense of full disclosure by giving law enforcement
agencies far greater discretion than Senate Amendment
A had originally provided. See id., p. 7547 (‘‘I don’t
expect the [Freedom of Information] award this year’’).
House Amendment B, ultimately enacted as Public Act
94-246, §§ 13, 14 and 15, then passed that chamber over-
whelmingly. Id., p. 7548.
  We conclude that the transcripts of the legislative
debate surrounding passage of Public Act 94-24627 do
not support the commission’s argument that the legisla-
ture added the reference to § 1-210 (b) (3) in order to
eviscerate Gifford in its entirety or amended § 1-215
so that it would be interpreted consistently with the
analysis of Justice Berdon’s dissenting opinion in Gif-
ford, namely, that § 1-215 is not the exclusive source
of law enforcement agencies’ disclosure obligations
when a criminal prosecution is pending. See footnote
17 of this opinion. First, the legislature did not change
the specific language of § 1-215 (a) that underlies this
particular point in Gifford, namely, its first sentence,
‘‘ ‘[n]otwithstanding any provision of the general stat-
utes to the contrary . . . .’ ’’ Gifford v. Freedom of
Information Commission, supra, 227 Conn. 655 n.15;
Cf. Chief of Police v. Freedom of Information Commis-
sion, 252 Conn. 377, 393–96, 746 A.2d 1264 (2000) (not-
ing that, post-Gifford, Public Act 94-246, § 15, changed
word ‘‘affect’’ to ‘‘limit’’ in General Statutes § 1-213, with
respect to act’s effect on discovery, but concluding that
change did not alter meaning of statute). Second, there
is nothing in the legislative history that demonstrates
any disagreement with the Gifford majority’s conclu-
sion that § 1-215 is the sole statutory provision govern-
ing the disclosure of arrest reports or police reports
pursuant to the act while a criminal prosecution is pend-
ing. Rather, the legislative history, and especially the
comments during the House proceedings, indicates only
that the legislature determined that the 1993 revision
of § 1-215, as explicated by Gifford, simply did not
require the police to disclose a sufficient narrative of
the details surrounding an arrest while a prosecution
was pending. Finally, during the legislative debates,
there was not one mention of Justice Berdon’s dis-
senting opinion or, specifically, his alternate view of
the structural relationship between §§ 1-210 and 1-215.
   Moreover, the commission’s construction of § 1-215
is belied by the addition, through House Amendment
B of the statutory language that proved critical to the
passage of § 13 of Public Act 94-246, namely, the provi-
sion which expressly permits law enforcement agencies
to ‘‘designate’’ their disclosure option and, in particular,
to craft a ‘‘news release’’ rather than supplying the origi-
nal arrest or incident reports. Interpreting the act, as
the commission urges, to require police disclosure of
primary investigative documents, such as original arrest
reports or photographs28 during a pending prosecu-
tion—even if subject to exemptions under § 1-210 (b)
(3)—would render superfluous the language contained
in § 1-215 (b) (2) that gives law enforcement agencies
discretion to meet their disclosure obligations under
the act by providing secondary source material such as
news releases. This, of course, would contravene the
‘‘cardinal’’ maxim that statutes shall not be construed
to render any ‘‘sentence, clause, or phrase’’ superfluous
or meaningless. (Internal quotation marks omitted.)
American Promotional Events, Inc. v. Blumenthal, 285
Conn. 192, 203, 937 A.2d 1184 (2008). Thus, we conclude
that the legislative history of Public Act 94-246 demon-
strates that the legislature’s amendment to § 1-215 was
a very limited response to Gifford. See, e.g., Jolly, Inc.
v. Zoning Board of Appeals, 237 Conn. 184, 200–201,
676 A.2d 831 (1996) (‘‘[T]he legislature is presumed to
be aware of the interpretation of a statute and . . . its
subsequent nonaction may be understood as a valida-
tion of that interpretation. . . . This presumption is
strengthened when the legislature has affirmatively
reenacted the statute after the interpretation in ques-
tion.’’ [Internal quotation marks omitted.]).
   Consistent with the discretion afforded to law
enforcement agencies by § 1-215 (b) (2), we further
conclude that the legislative history supports the
department’s argument that the reference to § 1-210
(b) (3) in § 1-215 (a) was only intended to guide law
enforcement agencies’ compliance with § 1-215 (b) (2).29
This limits, then, the commission’s authority in this
context to ensuring that police departments satisfy their
obligations under § 1-215 (b) (1) to supply the police
blotter information, and § 1-215 (b) (2) to provide some
meaningful narrative about the arrest, thereby excep-
ting pending prosecutions from the general disclosure
obligation imposed by § 1-210 (a) of the act, as cabined
by the law enforcement exemptions of § 1-210 (b) (3).
To this end, the legislature’s addition of the language
in § 1-215 (a), providing that ‘‘disclosure of data or infor-
mation other than that set forth’’ in § 1-215 (b) (1) ‘‘shall
be subject to the provisions’’ of § 1-210 (b) (3), along
with language stating that ‘‘[a]ny personal possessions
or effects found on a person at the time of such person’s
arrest shall not be disclosed unless such possessions
or effects are relevant to the crime for which such
person was arrested,’’ was meant only to guide law
enforcement agencies in complying with the additional
disclosure required by § 1-215 (b) (2).30 Accordingly,
guided by Gifford, we conclude that law enforcement
agencies’ disclosure obligations under the act during
pending prosecutions remain exclusively governed by
§ 1-215.31
  Insofar as there is no claim that the news release
provided by the department did not contain a narrative
sufficiently meaningful to satisfy its obligation under
§ 1-215,32 we conclude that the Appellate Court properly
determined that the commission incorrectly found that
the department had violated the act in this case.
                             II
      ADMINISTRATIVE DEFERENCE CLAIMS
   The commission next claims that its construction of
the act with respect to the relationship between §§ 1-
210 (b) (3) and 1-215, is entitled to deference because
it is reasonable and time-tested. The department con-
tends in response that the commission’s interpretation
is not entitled to deference because the issue presented
by this case is a first impression question of statutory
construction, involving an unambiguous statute, which
raises a pure question of law. The department also con-
tends that any further expansion of the legislature’s
1994 response to Gifford requires an additional legisla-
tive remedy, given this court’s particular hesitation to
overrule or modify decisions interpreting statutes. We
agree with the department and, accordingly, conclude
that the commission’s interpretation of the act in this
case is not entitled to deference.
   ‘‘[T]he traditional deference accorded to an agency’s
interpretation of a statutory term is unwarranted when
the construction of a statute . . . has not previously
been subjected to judicial scrutiny [or to] . . . a gov-
ernmental agency’s time-tested interpretation . . . .
Conversely, an agency’s interpretation of a statute is
accorded deference when the agency’s interpretation
has been formally articulated and applied for an
extended period of time, and that interpretation is rea-
sonable. . . . Deference is warranted in such circum-
stances because a time-tested interpretation, like
judicial review, provides an opportunity for aggrieved
parties to contest that interpretation. Moreover, in cer-
tain circumstances, the legislature’s failure to make
changes to a long-standing agency interpretation
implies its acquiescence to the agency’s construction
of the statute. . . . For these reasons, this court long
has adhered to the principle that when a governmental
agency’s time-tested interpretation [of a statute] is rea-
sonable it should be accorded great weight by the
courts.’’ (Citations omitted; internal quotation marks
omitted.) Tuxis Ohr’s Fuel, Inc. v. Administrator,
Unemployment Compensation Act, 309 Conn. 412, 422–
23, 72 A.3d 13 (2013), quoting Longley v. State Employ-
ees Retirement Commission, 284 Conn. 149, 163–64,
931 A.2d 890 (2007); see also Dept. of Public Safety v.
State Board of Labor Relations, supra, 296 Conn.
600–601.
   In determining whether an administrative agency’s
interpretation is reasonable, we conduct a searching
inquiry of that construction, which is not limited to
determining whether the statutory text is ambiguous
for purposes of § 1-2z. See Stec v. Raymark Industries,
Inc., 299 Conn. 346, 360–71, 10 A.3d 1 (2010) (conduct-
ing extensive examination of plain language of workers’
compensation appeals statute, General Statutes § 31-
301 [a], its relationship to related statutes, legislative
history, and public policy in concluding that compensa-
tion review board’s interpretation of appeal period as
jurisdictional ‘‘is both time-tested and reasonable and
therefore entitled to deference’’); Dept. of Public Safety
v. State Board of Labor Relations, supra, 296 Conn.
599 (‘‘We also must determine whether the [board’s]
interpretation is reasonable. . . . In so doing, we apply
our established rules of statutory construction.’’ [Inter-
nal quotation marks omitted.]). Put differently, the
agency’s construction does not, without more, operate
to ‘‘break a tie’’ upon a determination that a statute is
ambiguous for purposes of § 1-2z.
  Assuming, without deciding, that the commission’s
construction of the relevant language of § 1-215 on six
occasions in the nineteen years since the enactment of
Public Act 94-246 is time-tested,33 we conclude that that
interpretation is not reasonable in light of the ample
extratextual evidence discussed previously in this opin-
ion. Accordingly, we decline to defer to the commis-
sion’s construction, which undercuts the legislature’s
intent to respond to Gifford by providing only for lim-
ited additional disclosure during a pending prosecution,
in the form of a meaningful narrative, to be furnished
at the law enforcement agency’s discretion.
   Finally, the commission and the amici suggest numer-
ous salutary effects of requiring greater disclosure
under the act by law enforcement agencies in the con-
text of pending prosecutions, including preventing
harassment and discrimination,34 some of which were
noted by Senator Jepsen in his remarks in support of
the bill that was enacted as Public Act 94-246. See foot-
note 23 of this opinion. The commission also appears to
suggest that the obligations imposed by § 1-215, namely,
‘‘bare police blotter information and a press release,’’
apply only ‘‘at the time of the arrest. They are not
required to disclose the entire incident report or arrest
report, although they may elect to do so. Subsequently,
all other requests for records are subject to the rather
protective provisions of § 1-210 (b) (3).’’ This approach,
which might well be reasonable and salutary as a policy
matter, nevertheless is inconsistent with the existing
statutory scheme under § 1-215, read in light of Gifford
v. Freedom of Information Commission, supra, 227
Conn. 641, which exclusively governs, and does not
set forth a specific time line for the disclosure of law
enforcement records during pending prosecutions.
Given the continuing vigorous legislative debate on
open government matters both in 1994 and today, we
deem balancing the various interests and articulating
a coherent policy on this matter to be a uniquely legisla-
tive function. The General Assembly retains the prerog-
ative to modify or clarify § 1-215 as it sees fit.35
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
     The legislature recodified the act in 1999, which led, inter alia, to the
transfer of General Statutes § 1-19 to what is currently General Statutes § 1-
210, of General Statutes § 1-19b to what is currently General Statutes § 1-
213, and of General Statutes § 1-20b to what is currently General Statutes
§ 1-215. For the sake of clarity, we utilize the current section numbers in
our analysis, making alterations in quoted material when necessary.
   2
     General Statutes § 1-215 provides: ‘‘(a) Notwithstanding any provision
of the general statutes to the contrary, and except as otherwise provided
in this section, any record of the arrest of any person, other than a juvenile,
except a record erased pursuant to chapter 961a, shall be a public record
from the time of such arrest and shall be disclosed in accordance with the
provisions of section 1-212 and subsection (a) of section 1-210, except that
disclosure of data or information other than that set forth in subdivision
(1) of subsection (b) of this section shall be subject to the provisions of
subdivision (3) of subsection (b) of section 1-210. Any personal possessions
or effects found on a person at the time of such person’s arrest shall not
be disclosed unless such possessions or effects are relevant to the crime
for which such person was arrested.
   ‘‘(b) For the purposes of this section, ‘record of the arrest’ means (1) the
name and address of the person arrested, the date, time and place of the
arrest and the offense for which the person was arrested, and (2) at least
one of the following, designated by the law enforcement agency: The arrest
report, incident report, news release or other similar report of the arrest
of a person.’’
   3
     See footnote 20 of this opinion for the relevant text of Public Act 94-246.
   4
     General Statutes (Supp. 2014) § 1-210 provides in relevant part: ‘‘(a)
Except as otherwise provided by any federal law or state statute, all records
maintained or kept on file by any public agency, whether or not such records
are required by any law or by any rule or regulation, shall be public records
and every person shall have the right to (1) inspect such records promptly
during regular office or business hours, (2) copy such records in accordance
with subsection (g) of section 1-212, or (3) receive a copy of such records
in accordance with section 1-212. . . .
   ‘‘(b) Nothing in the Freedom of Information Act shall be construed to
require disclosure of . . .
   ‘‘(3) Records of law enforcement agencies not otherwise available to the
public which records were compiled in connection with the detection or
investigation of crime, if the disclosure of said records would not be in the
public interest because it would result in the disclosure of (A) the identity
of informants not otherwise known or the identity of witnesses not otherwise
known whose safety would be endangered or who would be subject to
threat or intimidation if their identity was made known, (B) the identity of
minor witnesses, (C) signed statements of witnesses, (D) information to be
used in a prospective law enforcement action if prejudicial to such action,
(E) investigatory techniques not otherwise known to the general public, (F)
arrest records of a juvenile, which shall also include any investigatory files,
concerning the arrest of such juvenile, compiled for law enforcement pur-
poses, (G) the name and address of the victim of a sexual assault under
section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a, or injury or risk
of injury, or impairing of morals under section 53-21, or of an attempt
thereof, or (H) uncorroborated allegations subject to destruction pursuant
to section 1-216 . . . .’’
   Hereinafter, unless otherwise noted, all references to § 1-210 are to the
version codified in the 2014 supplement to the General Statutes.
   5
     We granted the commission’s petition for certification limited to the
following issue: ‘‘Did the Appellate Court properly determine that, during
a pending prosecution . . . §§ 1-215 and 1-210 (b) (2) and (3) require only
the disclosure of the police blotter information of § 1-215 (b) (1) and an
additional piece of information contained in § 1-215 (b) (2), and that the news
release disclosed by the department of public safety met the requirements of
the statute?’’ Commissioner of Public Safety v. Freedom of Information
Commission, 307 Conn. 918, 919, 54 A.3d 562 (2012).
   6
     We note that the department’s name has changed to the Department of
Emergency Services and Public Protection. See Public Acts 2011, No. 11-
51, § 38. For the sake of consistency and convenience, we, like the Appellate
Court, refer to the department by its former name. See Commissioner of
Public Safety v. Freedom of Information Commission, 137 Conn. App. 307,
308, 48 A.3d 694 (2012).
   7
     The complainants are Michelle Tuccitto Sullo, a reporter for the New
Haven Register, and the New Haven Register (complainants). ‘‘Although the
[complainants] were defendants at trial, they have not appealed.’’ Commis-
sioner of Public Safety v. Freedom of Information Commission, 137 Conn.
App. 307, 308 n.1, 48 A.3d 694 (2012).
   8
     The amici curiae are several open government advocacy organizations
and media groups. The advocacy organizations are the Connecticut Council
on Freedom of Information, the Connecticut Foundation for Open Govern-
ment, and the American Civil Liberties Union. The media amici are the
Associated Press, Bristol Press, The Day of New London, Lakeville Journal,
Manchester Journal-Inquirer, Meriden Record-Journal, The Middletown
Press, New Britain Herald, New Haven Register, Norwich Bulletin, Norwalk
Hour, Torrington Register-Citizen, Waterbury Republican-American, Radio
Television Digital News Association, Connecticut Chapter of the Society of
Professional Journalists, and the Connecticut Daily Newspaper Association.
   9
     Consistent with its analysis of the relationship between Gifford and the
current revision of § 1-215, the Appellate Court rejected the commission’s
argument that the trial court had improperly failed to ‘‘defer to its construc-
tion of §§ 1-215 and 1-210 (b) (3), and that therefore, the court failed to
follow the applicable scope of judicial review in an administrative appeal.’’
Commissioner of Public Safety v. Freedom of Information Commission,
supra, 137 Conn. App. 323. The Appellate Court held that it was ‘‘still bound
by several conclusions of law made by [this court] in its decision in Gifford,’’
and therefore, ‘‘it is inconsequential to [its] analysis whether the commis-
sion’s interpretation of the statute has been time tested.’’ Id., 323–24.
    10
       As a threshold jurisdictional matter, we agree with the trial court’s
conclusion that this case became moot when the department made all
relevant information available to the complainants during the pendency of
this administrative appeal in that court, following the conclusion of the
underlying prosecution. See Commissioner of Public Safety v. Freedom of
Information Commission, supra, 137 Conn. App. 310–11. We also agree
with the trial court’s conclusion that this case remains reviewable under
the ‘‘capable of repetition, yet evading review’’ exception to the mootness
doctrine because of the time sensitive nature of the matters at issue, as
well as the fact that there are numerous other administrative appeals pending
that raise the same significant question of statutory interpretation. See id.,
311; see also, e.g., Loisel v. Rowe, 233 Conn. 370, 382, 660 A.2d 323 (1995)
(stating elements of capable of repetition, yet evading review, exception).
    11
       The commission argues that the Appellate Court’s decision in effect
‘‘judicially repeals § 1-210 (b) (3) by denying it any effect during a pending
prosecution. It deprives the public of the right to see any police records
beyond the ‘record of the arrest’ and a press release during the pendency
of the prosecution,’’ and that the ‘‘mandate [of the act] is to disclose blotter
information at the time of the arrest, and make all other arrest records
withholdable under § 1-210 (b) (3), where the facts support that conclusion.’’
    12
       The commission contends that, because the ‘‘power to arrest and prose-
cute is one of the greatest powers of the state; it does not seem unreasonable
for the state to have to account to the public for the circumstances of those
arrests during the period of time when public interest is the most elevated—
when the person is in jail. Delaying accountability to the public until the
conclusion of the prosecution is like a newspaper publishing a correction
to a story months after the scandal has passed: the moment for true public
accountability is gone.’’ In criticizing the Appellate Court’s interpretation
of the act, the commission observes that the ‘‘public will know who was
arrested for what and when, but it will never be able to look at any additional
details, no matter how important or innocuous, unless the police choose to
reveal them. The circumstances surrounding even the most significant
crimes in our state, and the actions of our law enforcement agencies in
response to such crimes, become, under the reasoning of the court below,
entirely confidential at the option of the law enforcement agency, until the
prosecution is concluded. The result is quite plain: the public has no right
to know anything . . . .’’
    Similarly, the amici argue that the ‘‘public has a strong interest in ensuring
that law enforcement officials conform their actions to the law. Effective
civilian oversight of law enforcement requires the disclosure of more than
basic police blotter information. For example, police blotters do not indicate
the arrested individual’s race, a piece of data that sheds light on law enforce-
ment practices that disproportionately target minorities.’’
    13
       The department also makes the related argument that the commission’s
suggested interpretation of the act is ‘‘illogical’’ because it improperly reads
out of § 1-215 the statutory language giving law enforcement agencies the
discretion to determine how to comply with the act beyond the release of
the blotter information required by § 1-215 (b) (1).
    14
       General Statutes (Rev. to 1993) § 1-20b, presently codified as § 1-215;
see footnote 1 of this opinion; provides: ‘‘Notwithstanding any provision of
the general statutes to the contrary, any record of the arrest of any person,
other than a juvenile, except a record erased pursuant to chapter 961a, shall
be a public record from the time of such arrest and shall be disclosed in
accordance with the provisions of section 1-15 and subsection (a) of section
1-19. For the purposes of this section, ‘record of the arrest’ means the name
and address of the person arrested, the date, time and place of the arrest
and the offense for which the person was arrested.’’ See also Gifford v.
Freedom of Information Commission, supra, 227 Conn. 645 n.6.
    15
       In framing the issue, the court cautioned that ‘‘the facts of this case
limit our discussion of the commission’s claim solely to the issue of whether
arrest reports must be disclosed during the pendency of the criminal prose-
cution. The facts of this case do not raise, nor do we need to decide, whether
a police report of any kind must be released before an arrest is made, or
whether an arrest report must be released after the criminal case to which
the report relates has been fully adjudicated.’’ (Emphasis added.) Gifford
v. Freedom of Information Commission, supra, 227 Conn. 651.
    16
       The court also concluded that its reading of the text of § 1-215 was
‘‘buttressed by reference to [its] legislative history . . . .’’ Gifford v. Free-
dom of Information Commission, supra, 227 Conn. 659. It observed that
the statute was first enacted in 1983 ‘‘in response to a growing concern that
certain police departments were refusing to disclose even the names of
persons who had been arrested by officers of those departments. . . . Sec-
tion [1-215], as enacted, implements this purpose because it obligates the
disclosure of the name of any person who has been arrested.’’ (Citation
omitted.) Id., citing 26 H.R. Proc., Pt. 8, 1983 Sess., p. 2772, remarks of
Representative Richard D. Tulisano. The court emphasized that the 1983
legislative debate ‘‘specifically addressed the issues and policy concerns
related to the disclosure of arrest reports,’’ in particular, the safety of wit-
nesses, informants, and police officers, and ‘‘indicates that the legislature,
although addressing the problem of so-called ‘secret arrests,’ intended to
limit the extent to which police were obligated to disclose an arrest report.’’
Gifford v. Freedom of Information Commission, supra, 659; see also id.,
660, citing 26 H.R. Proc., supra, pp. 2772–73, remarks of Representative
Francis X. O’Neill, Jr. Given the legislature’s addition of an amendment to
the bill that was the ‘‘functional equivalent’’ of limiting the disclosure obliga-
tion to police blotter information, the court viewed this legislative ‘‘history
. . . as strong evidence that the legislature intended by the enactment of
§ [1-215] to ensure that certain minimal information regarding arrests be
disclosed by the police, but, at the same time, to ensure that the disclosure
requirement did not include the entire arrest report.’’ Gifford v. Freedom
of Information Commission, supra, 660–61; see also id., 661 n.17 (citing
legislators’ comments favoring, for clarity purposes, use of specific language
over more general term ‘‘blotter entry’’).
   17
      Gifford was a three to two decision. See Gifford v. Freedom of Informa-
tion Commission, supra, 227 Conn. 666. In his dissent, Justice Berdon,
joined by Justice Katz, made arguments evocative of those of the commission
in the present case, namely, that the majority ‘‘ignores a key piece of legisla-
tion,’’ in particular, the law enforcement exemption from disclosure in § 1-
210 (b) (3), in juxtaposition with the act’s general disclosure obligation
under § 1-210 (a). Id., 668–69. Justice Berdon concluded that, if § 1-215 ‘‘were
controlling as to the limits of disclosure for incident reports, as the majority
contends, the exclusions in § [1-210] (b) (3) would be rendered superfluous.
When a statute is all-inclusive, as in the case of § [1-210] (a), and then
provides specific exceptions, as in the case of § [1-210] (b), ‘[t]he careful
delineation of the bounds of this exemption gives unusual force to the
principle that the express mention in a statute of one exemption precludes
reading others into it.’ . . . Likewise, the specific delineation of certain
exemptions means that the exemptions cannot be ignored.’’ (Citations omit-
ted.) Id., 669. Justice Berdon emphasized that ‘‘there is nothing in § [1-215]
that limits disclosure to this [police blotter] information only, rather it sets
a bare minimum of information that must be disclosed,’’ and ‘‘[r]eading this
body of law together, it is only logical to conclude from the plain language
of the act that incident reports prepared and maintained by local police
must be disclosed unless one or more of the exceptions set forth in § [1-
210] (b) (3) have been met. Even if one or more of the exceptions are met,
however, at the very least there must be disclosure of the ‘record of arrest’
(except for juvenile and erased records). As noted above, the record of the
arrest includes ‘the name and address of the person arrested, the date, time
and place of the arrest and the offense for which the person was arrested.’ ’’
(Emphasis in original.) Id., 669–70; see also id., 673–75 (Berdon, J., dis-
senting) (discussing first amendment and public policy factors supporting
greater disclosure of law enforcement activities). Thus, Justice Berdon ulti-
mately concluded that the ‘‘plain language of the act requires public disclo-
sure of an incident report prepared by the police at the time it is made
unless the police can demonstrate the need for nondisclosure under § [1-210]
(b). Anything less would run afoul of our state and federal constitutions.’’ Id.,
676.
   18
      We note that Gifford stated, in dicta, that its conclusion was supported
by the language of the statutory predecessor to General Statutes § 1-213,
General Statutes (Rev. to 1993) § 1-19b (b). Gifford v. Freedom of Informa-
tion Commission, supra, 227 Conn. 662. That statute provided in relevant
part: ‘‘Nothing in [the act] . . . shall be deemed in any manner to . . .
affect the rights of litigants . . . under the laws of discovery of this state
. . . .’’ (Emphasis added.) General Statutes (Rev. to 1993) § 1-19b (b). Specif-
ically, in Gifford this court reasoned that, ‘‘[a]s a general matter, it is undis-
puted that, absent an open file policy maintained by a state’s attorney, a
criminal defendant does not have immediate access to an arrest report.
Such a report ordinarily need not be disclosed by the state except to the
extent ordered by the court pursuant to the rules of discovery. . . .
   ‘‘Public access to arrest reports while the prosecution is pending would
affect the rights of litigants under the laws of discovery because a defendant,
as a member of the public, would have immediate access to documents
otherwise unavailable under our discovery rules. On the other hand, the
state’s attorney’s rights would be adversely affected, because the defendant
would have immediate access to documents upon which the prosecutor
relies to make strategic decisions regarding the prosecution and to decide
whether to request further investigation by the police. Indeed, the commis-
sion itself has concluded that disclosure of arrest reports to criminal defen-
dants while their prosecution is pending would conflict with the rules of
discovery.’’ (Citations omitted; footnotes omitted.) Gifford v. Freedom of
Information Commission, supra, 227 Conn. 662–65. The court determined
that, in ‘‘essence, the commission’s claim, and the argument of the dissent,
would transform the commission, an executive agency, into the overseer
of criminal discovery rules. In light of the clear expression of a contrary
intent in § [1-215], we decline to read the act so as to require such an
extraordinary result.’’ Id., 665–66; but see id., 670 (Berdon, J., dissenting)
(criticizing majority’s observations with respect to discovery as speculative
because commission had ‘‘never made a finding that disclosure of the inci-
dent report would affect the rights of anyone in this case’’).
   Several years later, this court expressly disavowed Gifford’s discovery
dictum with respect to § 1-213. See Chief of Police v. Freedom of Information
Commission, 252 Conn. 377, 392, 746 A.2d 1264 (2000) (describing dictum
as ‘‘ill-advised’’). Although the legislature subsequently changed the word
‘‘affect’’ to ‘‘limit’’; see Public Act 94-246, § 15; this court held in Chief of
Police v. Freedom of Information Commission, supra, 395–96, that this
change did not alter the meaning of the statute. It nevertheless concluded,
in contrast to the Gifford dictum, that ‘‘the provisions of the act do not
affect or limit discovery rights, and discovery rights do not affect or limit
the provisions of the act. The two operate separately and independently.’’
Id., 396; see also id., 397–98 (‘‘Although in many cases the two routes for
disclosure might overlap, in some cases they might arrive at different destina-
tions. The fact that a member of the public might also be an adversary of
the agency, however, does not by itself strip him of his rights under the
act. Moreover, there may also be instances in which a litigant would be
able to secure documents through discovery that are exempt from disclosure
under the act. The reason for that is, likewise, rooted in the fact that the
act and discovery rules have different purposes and limits.’’).
   19
      The reasonableness of both parties’ textual arguments is bolstered by
reference to the potentially conflicting public policies on which they are
founded, namely, the commission’s argument that § 1-215 promotes transpar-
ency in government and the department’s position that it is a limited disclo-
sure mechanism intended to protect the integrity of pending criminal
prosecutions.
   20
      Although the bulk of Public Act 94-246 consists of provisions establishing
a DNA data bank and the registration of sexual offenders, it also contains
three sections that amended certain provisions of the act. See Public Act
94-246, §§ 13 through 15. We set forth the text of these three sections in
turn. We note that, within these quotations, additions are represented by
capital letters and deletions are represented by brackets.
   Section 13 of Public Act 94-246 repealed General Statutes (Rev. to 1993)
§ 1-20b and substituted the following language in lieu thereof:
   ‘‘(a) Notwithstanding any provision of the general statutes to the contrary,
any record of the arrest of any person, other than a juvenile, except a record
erased pursuant to chapter 961a, shall be a public record from the time of
such arrest and shall be disclosed in accordance with the provisions of
section 1-15 and subsection (a) of section 1-19, EXCEPT THAT DISCLOSURE
OF DATA OR INFORMATION OTHER THAN THAT SET FORTH IN SUBDI-
VISION (1) OF SUBSECTION (b) OF THIS SECTION SHALL BE SUBJECT
TO THE PROVISIONS OF SUBDIVISION (3) OF SUBSECTION (b) OF SEC-
TION 1-19, AS AMENDED BY SECTION 14 OF THIS ACT.
   ‘‘(b) For the purposes of this section, ‘record of the arrest’ means (1) the
name and address of the person arrested, the date, time and place of the
arrest and the offense for which the person was arrested, and (2) AT LEAST
ONE OF THE FOLLOWING, DESIGNATED BY THE LAW ENFORCEMENT
AGENCY: THE ARREST REPORT, INCIDENT REPORT, NEWS RELEASE
OR OTHER SIMILAR REPORT OF THE ARREST OF A PERSON.’’
   The legislature subsequently transferred this language to § 1-215. See
footnote 1 of this opinion.
   Section 14 of Public Act 94-246 repealed General Statutes (Rev. to 1993)
§ 1-19 and substituted the following language in lieu thereof: ‘‘(b) Nothing
in sections 1-15, 1-18a, 1-19 to 1-19b, inclusive, and 1-21 to 1-21k, inclusive,
shall be construed to require disclosure of . . . (3) records of law enforce-
ment agencies not otherwise available to the public which records were
compiled in connection with the detection or investigation of crime, if the
disclosure of said records would not be in the public interest because it
would result in the disclosure of (A) the identity of informants not otherwise
known OR THE IDENTITY OF WITNESSES NOT OTHERWISE KNOWN
WHOSE SAFETY WOULD BE ENDANGERED OR WHO WOULD BE SUB-
JECT TO THREAT OR INTIMIDATION IF THEIR IDENTITY WAS MADE
KNOWN, (B) SIGNED STATEMENTS OF WITNESSES, (C) information to
be used in a prospective law enforcement action if prejudicial to such action
. . . (D) investigatory techniques not otherwise known to the general public
. . . (E) arrest records of a juvenile, which shall also include any investiga-
tory files, concerning the arrest of such juvenile, compiled for law enforce-
ment purposes . . . (F) the name and address of the victim of a sexual
assault under section 53a-70, 53a-70a, 53a-71, 53a-72a, 53a-72b or 53a-73a,
or injury or risk of injury, or impairing of morals under section 53-21, or of
an attempt thereof or . . . (G) uncorroborated allegations subject to
destruction pursuant to section 1-20c . . . .’’
   The legislature subsequently transferred this language to § 1-210. See
footnote 1 of this opinion.
   Section 15 of Public Act 94-246 repealed General Statutes (Rev. to 1993)
§ 1-19b and substituted the following language in lieu thereof: ‘‘(b) Nothing
in sections 1-15, 1-18a, 1-19 to 1-19b, inclusive, and 1-21 to 1-21k, inclusive,
shall be deemed in any manner to (1) affect the status of judicial records
as they existed prior to October 1, 1975, nor to [affect] LIMIT the rights of
litigants, including parties to administrative proceedings, under the laws of
discovery of this state . . . .’’
   The legislature subsequently transferred this language to General Statutes
§ 1-213. See footnote 1 of this opinion.
   21
      In contrast to the legislation ultimately enacted as Public Act 94-246,
§§ 13 through 15; see footnote 20 of this opinion; the initial draft of the
Senate Amendment A provided in relevant part: ‘‘Sec. 13. Section 1-20b of the
general statutes is repealed and the following is substituted in lieu thereof:
   ‘‘(a) Notwithstanding any provision of the general statutes to the contrary,
any record of the arrest of any person, other than a juvenile, except a record
erased pursuant to chapter 961a, shall be a public record from the time of
such arrest and shall be disclosed in accordance with the provisions of
section 1-15 and subsection (a) of section 1-19, EXCEPT THAT DISCLOSURE
OF DATA OR INFORMATION OTHER THAN THAT SET FORTH IN SUBDI-
VISION (2) OF SUBSECTION (b) OF THIS SECTION SHALL BE SUBJECT
TO THE PROVISIONS OF SUBDIVISION (3) OF SUBSECTION (b) OF SEC-
TION 1-19, AS AMENDED BY SECTION 14 OF THIS ACT.
   ‘‘(b) For the purposes of this section, ‘record of the arrest’ means (1)
THE ARREST REPORT, INCIDENT REPORT OR ANY SIMILAR REPORT
OF THE ARREST OF A PERSON, AND (2) the name and address of the
person arrested, the date, time and place of the arrest and the offense for
which the person was arrested. . . .’’
   22
      Senator DiBella criticized Senate Amendment A as ‘‘allow[ing] police
reports to be disseminated freely to the press’’ pursuant to the act. 37 S.
Proc., Pt. 6, 1994 Sess., p. 1961. He informed the Senate that, ‘‘under . . .
[Gifford] the Supreme Court ruled that the police department could make
a decision as to release of information and the information would be
restricted to name, date, time, and address and nature of the crime or the
crime that was committed.’’ Id., p. 1961. Senator DiBella lauded Gifford as
‘‘giv[ing] the police department control over the process of information . . .
to ensure that the investigation goes forward without creating a problem
for the department itself in the course of an investigation of a crime.’’ Id.,
p. 1962. He criticized Senate Amendment A as creating ‘‘a major problem
for our police departments’’ given that witness intimidation by gangs had
posed a major problem in Hartford. Id., pp. 1961–63. Senator DiBella stated
that, in contrast to Senate Amendment A, Gifford was ‘‘on the money’’
insofar as it gave the police ‘‘the discretion of releasing critical information’’
without jeopardizing investigations or the safety of people involved, and
argued that removing this discretion ‘‘would hinder the criminal justice
system . . . at a time when that criminal justice system is under tremendous
pressure by virtue of what’s happening in our urban areas . . . .’’ Id., pp.
1962–63; see also id., pp. 1968–69, remarks of Senator DiBella (reiterating
that Gifford was ‘‘clarification’’ of ‘‘existing practice’’ that ‘‘balanced’’ pub-
lic’s right to know ‘‘against the rights of those people that would be protected
in the course of an investigation’’).
   Responding to Senator George Jepsen’s reliance on exemptions under
§ 1-210 (b) (3) for the protection of witnesses and investigations; see footnote
23 of this opinion; Senator DiBella argued that the primary practical flaw
of Senate Amendment A was that it required ‘‘an immediate decision when
. . . the report was being drawn up,’’ and did not give the police ‘‘the
ability to evaluate extensively the effects and ramifications of releasing such
information in the course of that case.’’ Id., p. 1968. Answering a question
from Senator Robert Genuario, Senator DiBella then stated that Senate
Amendment A did not adequately protect witnesses, despite the fact that
it gave the police the option not to disclose the identities of witnesses at
risk, or their signed statements, because he had learned from the Hartford
police chief that, early in investigations, police departments often lacked
the knowledge about the significance of various witnesses necessary to
make an informed decision as to disclosure. See id., pp. 1976–78; see also
id., pp. 1977–78, remarks of Senator DiBella (describing police departments’
‘‘limited ability . . . to react’’ and ‘‘protect the integrity of the case as well
as the integrity of the players within . . . from public consumption’’). Reply-
ing to this point, Senator Jepsen stated that these concerns were present
in ‘‘only a small percentage of the crimes that are committed,’’ out of the
‘‘thousands of arrests that occur in a year,’’ and that his experience from
Stamford was that local police have the knowledge needed to ‘‘make these
kinds of judgments’’ quickly. Id., pp. 1979–80.
    23
       Speaking in support of Senate Amendment A, Senator Jepsen stated
that, ‘‘[b]y closing off arrest records, we open up arrest itself as an avenue
for abuse of civil rights because it will no longer be necessary for the police
to defend an arrest on the basis of information that would be immediately
available to public scrutiny.’’ 37 S. Proc., supra, p. 1965; see also id., remarks
of Senator Jepsen (‘‘the cornerstone of democracy lies in the free dissemina-
tion of information’’). He described Senate Amendment A as providing the
media with primary source material likely to increase the accuracy of
reporting, and stated that the ‘‘only legitimate point that I have heard is
the issue of protecting witnesses,’’ although his view was that the ‘‘draft
adequately protect[s] witnesses . . . if that isn’t sufficient, that is where
the direction of opponents’ efforts ought to be directed, to clarifying how
to protect witnesses who deserve protection, not to totally throwing out a
fundament[al] tenet of [the] democratic institution.’’ Id., pp. 1974–75; see
also id., p. 1967, remarks of Senator Jepsen (arguing that Senate Amendment
A, as drafted, addressed importance of witness safety because, under § 1-
210 [b] [3], ‘‘the police have the discretion to withhold the identity of potential
witnesses who could be placed at jeopardy’’).
    Addressing Gifford, Senator Jepsen described it as a departure from
‘‘years’’ of practice with respect to ‘‘the free disclosure of such information.’’
Id., p. 1966. Although Senator Jepsen stated that Senate Amendment A would
‘‘overturn’’ the holding of Gifford with respect to law enforcement agencies’
disclosure obligations, he also argued that this court had not ‘‘offer[ed] [an]
opinion about restricting information,’’ but ‘‘merely said under current law
it is not required that it be disclosed.’’ Id., pp. 1966–67.
    The remarks of other Senators supporting Senate Amendment A are con-
sistent with those of Senator Jepsen. See id., pp. 1969–70, remarks of Senator
John Kissel (opining that disclosure was ‘‘taken for granted’’ prior to Gifford,
and that police departments would likely ‘‘take great pain, even at the outset,
to protect the identity of any witnesses or potential witnesses,’’ thus allowing
legislature to ‘‘[err] on the side of full disclosure’’); id., pp. 1970–71, remarks
of Senator William Aniskovich (supporting Senate Amendment A as allowing
for ‘‘open and fair analysis of issues’’ rather than fostering ‘‘system into
which abuse of power will be more likely’’).
    24
       Representative Radcliffe also attempted to thwart passage of Senate
Amendment A on procedural grounds, contending, as a point of order, that
it was not sufficiently ‘‘germane to the underlying file . . . dealing with a
DNA bank and registration of sex offenders.’’ 37 H.R. Proc., supra, p. 7373.
The House voted, however, to uphold the decision of the chair, Deputy
Speaker David Pudlin, finding that Senate Amendment A was sufficiently
related to the underlying subject matter of House Bill No. 5789. Id., pp.
7374–79.
    25
       In particular, Representative Radcliffe stated that the reports required by
Senate Amendment A ‘‘could contain information as to individuals providing
information. The arrest report and the incident report could contain informa-
tion which the officer indicates that the time that the report is filed at the
end of the shift, but on reflection might be information that they would not
wish to be disseminated publicly and this is not a decision when making
out an arrest report that an officer should make at the close of a tour of
duty. That information remains unchanged.’’ 37 H.R. Proc., supra, p. 7389.
Representative Radcliffe opined that ‘‘the public’s right to know is protected’’
by the information required under the current statute as interpreted by
Gifford, emphasizing that ‘‘[t]here is no constitutional right that requires a
police captain to give a full report and a full narrative to members of the
[F]ourth [E]state.’’ Id., p. 7391. Ultimately, Representative Radcliffe stated
that this court’s decision in Gifford ‘‘strikes the appropriate balance,’’ and
criticized Senate Amendment A as ‘‘tip[ping] the scale too far in favor of
disclosure of information that . . . could affect police investigations and
compromise our local and state police departments.’’ Id., pp. 7391–92.
   26
      Representative Wollenberg then emphasized that his personal support
for the legislation was conditioned on the inclusion of that term; see 37
H.R. Proc., supra, pp. 7396–97; which Representative Scalettar clarified as
providing the police with ‘‘an option . . . [to] give an arrest report, an
incident report, a news release or other similar report of the arrest of the
person.’’ Id., pp. 7398–99; see also id., pp. 7399–7400, remarks of Representa-
tive Wollenberg (observing that retention of existing language in Senate
Amendment A would lead to ‘‘hours’’ of debate). The House then voted to
adopt Senate Amendment A, and put the matter over temporarily to allow
for the promulgation of House Amendment B. Id., pp. 7400–7402.
   27
      We note that there is no joint standing committee testimony with respect
to this aspect of Public Act 94-246.
   28
      The commission posits specifically that ‘‘law enforcement records—
with the exception of the blotter or ‘record of the arrest’ disclosed at the
time of the arrest—such as the incident or arrest report (if not voluntarily
provided in addition to basic police blotter information), supplemental inci-
dent reports, witness statements, chain of custody records, identification
records, mug shots, documentary evidence, investigatory records, lab
reports, and so forth are all governed by . . . § 1-210 (b) (3), which allows
law enforcement agencies to withhold these records if, e.g., the prosecution
would be prejudiced or if protected individual’s identities would be dis-
closed.’’
   29
      We note that the bill analysis from the Office of Legislative Research
considering the cumulative effect of Senate Amendment A and House
Amendment B on House Bill No. 5789, also indicates that the legislature
did not envision that its amendment of § 1-215 by adding a reference to § 1-
210 (b) (3) would alter the holding in Gifford that § 1-215 is the sole statutory
provision governing the disclosure of arrest reports or police reports pursu-
ant to the act while a criminal prosecution is pending. See Office of Legisla-
tive Research, Bill Analysis, Substitute House Bill 5789, ‘‘An Act concerning
a DNA Data Bank and the Registration of Sexual Offenders,’’ (1994) (report).
Although ‘‘the comments of the [O]ffice of [L]egislative [R]esearch are not,
in and of themselves, evidence of legislative intent, they properly may bear
on the legislature’s knowledge of interpretive problems that could arise
from a bill.’’ (Internal quotation marks omitted.) Butts v. Bysiewicz, 298
Conn. 665, 688 n.22, 5 A.3d 932 (2010); see also, e.g., State v. George J., 280
Conn. 551, 575, 910 A.2d 931 (2006) (relying on statement in report by Office
of Legislative Research to conclude that legislature had knowledge that
extended statute of limitations would apply to offense of risk of injury
to child, and would have enacted clarifying measures if it had intended
otherwise), cert. denied, 549 U.S. 1326, 127 S. Ct. 1919, 167 L. Ed. 2d 573
(2007). In this case, the report refers specifically to § 1-210 (b) (3), noting
only that the ‘‘bill makes the statutory list of reasons not to disclose informa-
tion apply to arrest records, and it expands that list so as to allow the
police to refuse to disclose the identity of witnesses whose safety would
be endangered or who would be subject to threat or intimidation if their
identity was made known. It also allows refusal to disclose the signed
statements of witnesses.’’ Office of Legislative Research, supra. The report
does not, however, cite Justice Berdon’s dissenting opinion in Gifford, or
otherwise indicate that the legislature’s response to Gifford gave § 1-210
(b) (3) any greater independent significance with respect to increasing law
enforcement agencies’ disclosure obligations during pending prosecutions.
   30
      Consistent with our ambiguity determination under § 1-2z, we acknowl-
edge the commission’s point that the statutory language at issue is ‘‘round-
about,’’ and that the legislature could have achieved this result more clearly
by providing instead in § 1-215 (a) that ‘‘disclosure of data or information
set forth in subdivision (2) of subsection (b) of this section shall be subject
to the provisions of subdivision (3) of subsection (b) of section 1-210.’’
Nevertheless, our construction of the ambiguous text of § 1-215 is supported
by the legislative history that strongly suggests that the legislature embraced
only a limited response to Gifford, and did not disagree with that decision’s
overall analysis of the structure of the act.
   31
      We disagree with the commission’s argument that our interpretation is
inconsistent with the evidentiary framework established by the Appellate
Court’s decision in Dept. of Public Safety v. Freedom of Information Com-
mission, 51 Conn. App. 100, 720 A.2d 268 (1998). In that case, the Appellate
Court concluded that the invocation of § 1-210 (b) (3) (C) ‘‘requires an
evidentiary showing (1) that the records are to be used in a prospective
law enforcement action and (2) that the disclosure of the records would
be prejudicial to such action.’’ Id., 105. In holding that the trial court had
improperly sustained an administrative appeal from a commission decision
requiring the state police to provide access to reports, witness statements,
and other records pertaining to their investigation of a drowning death, the
Appellate Court determined that it did not matter that the requested records
had not yet been reviewed by prosecutors, because the act ‘‘does not require
that an investigation be closed before disclosure is required. Additionally,
the statute is not satisfied and, consequently, information is not exempted
from disclosure by the mere good faith assertion that the matter to which
the information pertains is potentially criminal. As we have stated, there
must be an evidentiary showing that the actual information sought is going
to be used in a law enforcement action and that the disclosure of that
information would be prejudicial to that action.’’ Id., 105. Our interpretation
of § 1-215 is consistent with the evidentiary framework established in Dept.
of Public Safety v. Freedom of Information Commission, supra, 100,
because that case did not concern a request for disclosures during a pending
prosecution, or even cite § 1-215 or its predecessor. Rather, it concerned
the preprosecution and postinvestigation disclosure circumstances distin-
guished in Gifford v. Freedom of Information Commission, supra, 227
Conn. 654 n.14, which are governed by the act generally under § 1-210 (a),
subject to exemptions under § 1-210 (b) (3).
   Acknowledging this distinction, we note in particular our disagreement
with the amici’s argument that this construction of § 1-215 creates ‘‘an odd
loophole which allows for the perpetual nondisclosure of information in
‘cold cases,’ ’’ which remain pending without an arrest being made. Section
1-215 simply would not apply in a situation, like the cold case envisioned
by the amici, wherein there has not been an arrest resulting in a pending pros-
ecution.
   32
      The department’s press release provided: ‘‘ ‘The accused was traveling
with the victim northbound on Rt. 8 in the area of exit 17 in the town of
Derby when he began to assault him with a metal object. The accused
expressed his desire and intention of killing the victim and subsequently
caused a serious, life-threatening injury to him. The victim was transported
to an area hospital where he was treated for these injuries.
   ‘‘ ‘The accused was taken into custody at the scene and transported to
Troop I in Bethany for processing. He is being charged with [assault in the
first degree of an elderly person, attempt to commit murder, and failure to
respond/plea]. He was held on a $100,000 bond relating to the assault incident
and a court set $103 bond relating to the active warrant on file through the
Shelton [P]olice [D]epartment.’ ’’ Commissioner of Public Safety v. Freedom
of Information Commission, supra, 137 Conn. App. 322 n.12.
   33
      ‘‘A consideration of whether an interpretation is time-tested takes into
account both the length of time since it first was articulated and the number
of formal decisions applying that interpretation.’’ Sarrazin v. Coastal, Inc.,
311 Conn. 581, 611 n.20, 89 A.3d 841 (2014); see also Tuxis Ohr’s Fuel, Inc.
v. Administrator, Unemployment Compensation Act, supra, 309 Conn. 446
n.10 (Norcott, J., dissenting) (comparing cases and questioning whether
‘‘three board decisions over a period of fourteen years since the 1995 enact-
ment of the statute constitute a ‘time-tested interpretation’ . . . subject to
any deference from this court’’).
   The commission and the amici accurately cite the following commission
decisions as standing for the proposition that, on six occasions in the nine-
teen years since the enactment of Public Act 94-246, the commission has
interpreted the act as requiring, during pending criminal proceedings, disclo-
sures of police reports and other documents, such as photographs, subject
to the exemptions in § 1-210 (b) (3), despite law enforcement agencies’
previous disclosure of information that satisfies § 1-215. See Levine v. Nor-
wich Police Dept., Freedom of Information Commission, Docket No. FIC
1999-008 (July 28, 1999); Catucci v. Thomaston Police Dept., Freedom of
Information Commission, Docket No. FIC 1998-136 (October 28, 1998); Book
v. Fairfield Police Dept., Freedom of Information Commission, Docket No.
FIC 1997-206 (February 18, 1998); Field v. Major Crime Squad, Freedom
of Information Commission, Docket No. FIC 1997-248 (February 11, 1998);
Smykla v. Plainville Police Dept., Freedom of Information Commission,
Docket No. FIC 1995-414 (July 24, 1996); Journal Inquirer v. Coventry
Police Dept., Freedom of Information Commission, Docket No. FIC 1993-
237 (January 26, 1994); see also Journal Inquirer v. Coventry Police Dept.,
supra, Docket No. FIC 1993-237 (concluding, prior to amendment of § 1-
215, that arrest warrant affidavit was subject to disclosure because Gifford
applies only to arrest reports, and ‘‘does not decide what other law enforce-
ment records or reports besides arrest reports may or may not be within
the provisions of [§ 1-215]’’ [footnote omitted]); but see Green v. Hartford
Police Dept., supra, Docket No. FIC 1998-029 (police satisfied act, despite
failing to disclose incident report during pending prosecution, when informa-
tion that they did supply complied with § 1-215 because it was ‘‘functionally
equivalent to a ‘news release or other similar report of the arrest’ ’’).
   34
      The commission, supported by the amici, emphasizes that ‘‘the public has
a legitimate interest in knowing whether minorities are disproportionately
arrested; and that race is not required to be disclosed under § 1-215. The
same interest might extend to information showing that an arrestee is an
undocumented alien, or that individuals were exercising rights of free speech
or assembly when arrested, or that an arrestee had an extensive criminal
history, or that an arrestee is in a position of public trust, or whether an
individual who commits a crime had been previously and repeatedly reported
to but ignored by the police, or how a killer acquired weapons. Indeed,
information of this kind is at least sometimes provided by the police. The
question is not whether it should be disclosed, but whether the decision
about disclosure should be vested in the police, or in an impartial administra-
tive agency.’’ (Emphasis in original.) See also footnote 12 of this opinion.
   35
      We note that the amici ask us to overrule those portions of Gifford v.
Freedom of Information Commission, supra, 227 Conn. 641, left intact by
Public Act 94-246, which hold that § 1-215 provides law enforcement agen-
cies’ exclusive disclosure obligation under the act during a pending prosecu-
tion. The amici argue, inter alia, that the ‘‘facts of Gifford enabled this court
to quietly introduce the limiting principle’’ of pending prosecutions ‘‘without
needing to justify its basis in the relevant statutory text,’’ and that the
‘‘pending prosecution’’ qualifier is ‘‘alien to the plain language’’ of the statute.
We decline to disturb Gifford because (1) its continued vitality is not properly
before us in this appeal, and (2) even if it were, our well established approach
to stare decisis with respect to decisions engaging in statutory construction
counsels caution doing so in this context.
   First, the commission does not expressly ask us to overrule Gifford, and
the amici raise this issue for the first time in these proceedings. ‘‘Although
an amicus brief can be helpful in elaborating issues properly presented by
the parties, it is normally not a method for injecting new issues into an
appeal, at least in cases where the parties are competently represented by
counsel.’’ Universal City Studios, Inc. v. Corley, 273 F.3d 429, 445 (2d Cir.
2001); see also, e.g., Bell v. Wolfish, 441 U.S. 520, 531 n.13, 99 S. Ct. 1861,
60 L. Ed. 2d 447 (1979) (declining to reach amicus’ argument that ‘‘federal
courts have inherent authority to correct conditions of pretrial confinement
and that the practices at issue in this case violate the Attorney General’s
alleged [statutory] duty to provide inmates with ‘suitable quarters’ ’’ because
‘‘[n]either argument was presented to or passed on by the lower courts; nor
have they been urged by either party in this [c]ourt’’); New Jersey Retail
Merchants Assn. v. Sidamon-Eristoff, 669 F.3d 374, 382 n.2 (3d Cir.) (declin-
ing to reach issue decided by trial court, but not raised by party and only
in amicus brief), cert. denied,         U.S. , 133 S. Ct. 528, 184 L. Ed. 2d
339 (2012).
   Second, the doctrine of legislative acquiescence leaves us generally reluc-
tant to disturb decisions interpreting statutes. See, e.g., Brown & Brown,
Inc. v. Blumenthal, 297 Conn. 710, 731, 1 A.3d 21 (2010); State v. Fernando
A., 294 Conn. 1, 19, 981 A.2d 427 (2009). We are, however, more likely to
reexamine a case interpreting a statute if (1) ‘‘the rule to be discarded may
not be reasonably supposed to have determined the conduct of the litigants,’’
such as a criminal law or tort principle; (2) the ‘‘issue presented . . . is
not one that is likely to have reached the top of the legislative agenda’’ or
attract legislative sponsorship; (3) the issue is not one previously subject
to ‘‘extensive analysis’’ by this court; (4) the prior interpretation has arguably
led to ‘‘unconscionable, anomalous or bizarre results’’; and (5) the legislature
has been silent on the matter, as compared to cases wherein we have
‘‘employed the [legislative acquiescence] doctrine not simply because of
legislative inaction, but because the legislature affirmatively amended the
statute subsequent to a judicial or administrative interpretation, but chose
not to amend the specific provision of the statute at issue.’’ (Internal quota-
tion marks omitted.) State v. Salamon, 287 Conn. 509, 523–25, 949 A.2d
1092 (2008).
   Having considered these factors, none leaves us inclined to accept the
invitation of the amici to overrule what remains of Gifford after the enact-
ment of Public Act 94-246. The circumstances of the enactment of Public Act
94-246, and the controversy that continues to this day about the relationship
between criminal investigations and the public’s right to know under the
act, demonstrates that this is the kind of issue that is squarely on the
radar of the legislature and the various interested entities. Indeed, that the
legislature reacted quickly after the publication of Gifford, and that the
decision was a prominent topic during legislative debates, indicates that
the legislature’s failure to disturb much of that decision’s analysis was
intentional, especially given Justice Berdon’s vigorous dissenting opinion
that highlighted multiple perceived flaws in the broader analysis in the
majority’s opinion. Accordingly, we leave the commission and the amici to
pursue appropriate legislative remedies.